Order, Family Court, New York County (Sara E Schechter, J.), entered on or about April 27, 2004, which denied respondent mother’s petition to modify the placement plan by having her children moved from the nonkinship foster care placement to the maternal grandmother’s home, unanimously affirmed, without costs.
The court properly exercised its discretion in denying the *198mother’s petition where the hearing evidence established that the maternal grandmother, inter alia, minimized the special needs of the subject children and failed to cooperate with the children’s psychiatric service providers (see Family Ct Act § 1055; Matter of Marie Annette M., 23 AD3d 167 [2005]). Concur—Mazzarelli, J.P., Saxe, Sullivan, Nardelli and Williams, JJ.